Exhibit 10.1

 

LOGO [g447633g41o23.jpg]

August 23, 2017

Dan Lamadrid

*****

*****

Dear Dan:

I take great pleasure in extending the following conditional offer of employment
to you. I am very excited about the possibility of you joining our team, and
feel you have the capabilities and talent to make significant contributions to
our company while continuing your own personal development as part of the senior
leadership team at ascena retail group.

Following are the terms and conditions of our offer to you and replace any and
all previous offers, discussions, representations, understandings and agreements
concerning your employment with ascena retail group.

 

Job Title:    SVP Finance and Chief Accounting Officer Reporting To:    Robb
Giammatteo Effective Date:    8/28/2017 Annualized Base Pay:    $375,000   
Future base pay adjustments would be based on your performance, business
results, economic & competitive factors, and approval from the Board of
Directors. Incentive Compensation:    Annually, you will be eligible for a
target bonus of 50% of your base salary (pays up to a maximum of 200%) which is
based on a combination of individual performance and ascena company results. The
bonus is weighted 40% for the Fall season, 40% for Spring season and 20% for
individual performance. The bonus will be paid out in two portions following the
end of each six month fiscal season (Fall and Spring) and will be prorated based
on your start date. The bonus stipulates that you must be employed by Ascena at
the time of the bonus payout. The 20% individual component is contingent upon
either the Fall or Spring season achieving minimum threshold levels. You will be
guaranteed a minimum bonus payout of $60,000 for the Fall 2018 season. Sign-On
Bonus:    $100,000 Payable, less applicable taxes, with your first paycheck.

Repayment of

Sign-On Bonus:

   In the event you resign your employment for any reason whatsoever, or (i) are
dismissed due to a violation of company policy; or (ii) Code of Ethics
violation; or (iii) conduct giving rise to immediate discharge prior to the
second anniversary of your employment, then you will be responsible for repaying
all of the amounts paid in connection with the sign-on bonus within ninety (90)
days of the cessation of your employment. Annual Equity Award:    Equity is
generally awarded in the first quarter of the fiscal year (typically in
October). You will be eligible to be considered for equity in Fall 2018 (subject
to Board of Directors approval). The price and timing of your equity grant will
be established by the Board of Directors. You will receive half in non-qualified
stock options and half in restricted stock units. Awards typically vest over 3
years (33%/33%/34%). Going forward, you will be eligible for equity on an annual
basis.



--------------------------------------------------------------------------------

New Hire Non-Qualified

Stock Award:

   You will be recommended to receive a value of $55,000 in non-qualified stock
options of Ascena Common Stock (symbol ASNA). This recommendation will be made
at the September Compensation Committee Meeting. As of the date of this
approval, these options will be granted and the number of options will be
determined. Vesting will begin on the one year anniversary of the approval date,
and these will vest over 3 years (33%/33%/34%).

New Hire Restricted

Stock Award:

   You will be recommended to receive a value of $55,000 in restricted stock
units (RSUs) of Ascena Common Stock (symbol ASNA). This recommendation will be
made at the September Compensation Committee Meeting. As of the date of this
approval, these units will be granted and the number of units will be
determined. Vesting will begin on the one year anniversary of the approval date,
and these will vest over 3 years (33%/33%/34%). Long Term Incentive Plan:    You
will be recommended for participation in the Cash Settled 2019 Long Term
Incentive Plan (Cash-LTIP). Your target opportunity will be $115,000. This plan
awards cash at the end of the performance period based on the level of
achievement of company financial goals established at the beginning of the
performance period. The Cash-LTIP will be paid out upon Compensation Committee
approval of the results at the conclusion of the performance period.    You will
be recommended for participation in the Cash Settled 2020 Long Term Incentive
Plan (Cash-LTIP), subject to and upon the establishment of the Cash Settled 2020
Long Term Incentive Plan by the Compensation Committee. Your target opportunity
will be $170,000. This plan awards cash at the end of the performance period
based on the level of achievement of company financial goals established at the
beginning of the performance period. The Cash-LTIP will be paid out upon
Compensation Committee approval of the results at the conclusion of the
performance period. Benefits:    You will be entitled to participate in Ascena
Retail Group, Inc. benefit plans the first of the month coincident with or next
following your first 60 days of employment and subject to the eligibility of
such plans. Currently, these benefits include medical/pharmacy, dental, vision
and life insurance. Enrollment information on these benefits will be forwarded
to you from the Benefits Department prior to your eligibility date.    • Health
Benefits: You will be eligible to participate in the medical/pharmacy, dental
and vision insurance programs. Details on these programs, as well as the
bi-weekly associate premiums are outlined in the Benefits Your Way guide, which
you will receive from the Benefits Department prior to your eligibility date.   
• Life Insurance: You will receive two times your annual base pay ($1,500,000
maximum). In addition, you will have the option to purchase additional life
insurance for yourself, spouse and children at very competitive rates.    •
Accidental Death and Dismemberment (AD&D) Insurance: You will be eligible to
participate in AD&D up to five times your annual base pay ($1,000,000 maximum).
   Disability Insurance: You will be eligible to participate in the company-paid
short-term disability (STD) and associate-paid long-term disability (LTD)
insurance programs first of the month coincident with or next following 180 days
of employment. STD benefits begin on the eighth day of injury or illness and
provides a percentage of your salary while out of work for eight to 180 days.
LTD benefits begin on the 180th calendar day and provides 60% of your base
salary, up to $12,000 per month. All payments are based on physician
certification and medical necessity.



--------------------------------------------------------------------------------

   Additional benefits offered include:                •    Flexible spending
accounts,                •    Commuter benefits,                •    Associate
adoption assistance,                •    Employee Assistance Program (EAP),   
            •    Corporate community giving 401(k) Retirement Plan:    You are
eligible once you have completed 1,000 hours of service within a 12 month period
and are at least age 21. Once you are eligible, you may enter the Plan beginning
the next calendar quarter (January, April, July and October). The Plan allows
you the opportunity to defer as much as 75%, up to the IRS limit, into the
401(k) Plan. Ascena will match on a dollar-for dollar basis the first 3% of your
eligible pay you contribute each pay period. And then $.50 for every dollar you
contribute between 4% and 5% of your eligible pay. You are 100% vesting in the
matching contributions.

Non-Qualified Deferred

Comp Plan (NQDC):

   You will be eligible to participate in the NQDC (Executive Retirement Plan),
on the first calendar quarter following your date of hire. The NQDC provides you
with the following benefits:            •    Ability to defer compensation until
your separation from service or if elected in-service distribution;            •
   Discretionary employer matching contributions;            •    Earnings
accumulate tax deferred; and            •    Flexible distribution options. Time
Off Awards:    You are eligible for Flexible Paid Vacation and Sick Days. You
are eligible for 7 Sick Days to use by the end of January 2018, pro-rated based
on start date. After that date, you will be eligible for 15 Sick Days annually.
Flexible Paid Vacation affords you the opportunity to take as much Vacation Time
away from the office with pay as is consistent with your duties, our customer
needs, and Company obligations. Flexible Paid Vacation and Sick Days are not
payable upon termination.    Company Holidays: You are eligible for the
following paid holidays: New Year’s Day, Martin Luther King Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving, and Christmas. Associates may be
eligible for additional holidays designated by their brand each year. Holiday
pay is not payable upon termination. Associate Discount:    You will be eligible
to receive a discount at all dressbarn, maurices, Justice, Lane Bryant,
Catherines, Ann Taylor, LOFT and Lou & Grey locations.

Executive Severance

Plan:

   You will be eligible for the Executive Severance Plan that provides you with
severance benefits if your employment is terminated due to a Change of Control
or for termination without Cause. If you are terminated without Cause you will
receive salary continuation for a minimum of 52 weeks with supplemental company
paid COBRA benefits and Outplacement Services.

This offer is based on your representation that you are under no legal
impediment to accept our offer and perform the anticipated services. You agree
and acknowledge that you have provided the Company with a true and complete copy
of any non-competition and/or non-solicitation restrictions to which you may be
subject. You also agree and acknowledge that you have not and will not divulge
to the Company, or use for the benefit of the Company, any trade secret or
confidential or proprietary information of any prior employer or other person or
entity. You further acknowledge the truth of these statements as the Company is
basing important business decisions on these representations.



--------------------------------------------------------------------------------

It is further understood that this letter is intended for purposes of explaining
the details of the total offer and does not represent any inferred short or
long-term commitments other than those described in the letter. This offer is
contingent on our review of your completed Criminal History Questionnaire and,
if applicable, Background Check. Please note that a criminal history will not
automatically bar you from employment with the Company. Only those crimes that
are substantially related to the position you are seeking will be considered.

This is not a contract and your employment is at-will. All job information, as
well as the pay and benefit programs outlined in this letter and the enclosed
materials are subject to change periodically based on business needs. This
overview is meant to only cover the major points of some plans or policies; it
does not contain all of the details that are included in the Summary Plan
Description as required by the Employees Retirement Income Security Act, and
should there be a conflict between the information in this letter and the formal
language of the plan or policy documents, the formal wording in the plan or
policy documents will govern. At the Company, an employment at-will relationship
prevails and the employment relationship can be terminated with or without
notice, at any time, by either employee or employer.

If you agree with our offer as specified above, please sign and date below and
print a copy to keep for your records. We are looking forward to the beginning
of a mutually beneficial association.

Once again, I’m very excited at the possibility of you joining our team. I feel
you are the ideal candidate to step into this critical leadership role at ascena
retail group, and look forward to your favorable response.

 

Sincerely,     I accept your offer as specified above. /s/ Robb Giammatteo    
/s/ Dan Lamadrid Robb Giammatteo     Dan Lamadrid EVP, Chief Financial Officer  
 



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY, NON-SOLICITATION

AND NON-COMPETITION AGREEMENT

This Confidentiality, Non-Solicitation and Non-Competition Agreement
(“Agreement”) is entered into as a condition of employment with Ascena Retail
Group, Inc. and its affiliates and subsidiary and parent entities, including,
without limitation, Ascena Retail Group, Inc. (together with any successors or
assigns, the “Company”) by Dan Lamadrid (“Associate”), and is effective as of
the first day of Associate’s employment with the Company. Associate’s
obligations under this Agreement shall survive the termination for whatever
reason of Associate’s employment. In consideration of the commencement of
Associate’s employment with the Company, including Associate’s eligibility to
receive base salary and benefits from the Company, and Associate’s eligibility
to participate in the Company’s long-term incentive program, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Associate agrees as follows:

 

1. Confidential Information and Intellectual Property.

 

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” means any and all confidential or proprietary information and
materials belonging to the Company. Confidential Information includes without
limitation: any non-public information pertaining to products, designs,
formulas, packaging or processes, and developments or improvements relating to
them; licensing, sourcing, manufacturing, merchandising, packaging plans and
techniques, advertising, marketing and promotional plans; sales plans; technical
and business procedures or strategies; sales or other financial information;
relationships between the Company and any of its customers, suppliers or
employees; stores and real estate; and/or Company policies and procedures
manuals. During and following Associate’s employment with the Company, Associate
shall hold in confidence and not directly or indirectly disclose or use or copy
any Confidential Information except to the extent necessary to carry out
Associate’s duties on behalf of the Company. The foregoing shall not prevent
Associate from disclosing Confidential Information if so required by legal
process. Nothing in this Agreement shall be construed to prohibit Associate from
cooperating with or reporting possible violations of law or regulations to any
governmental agency or entity or self-regulatory institution, including but not
limited to the EEOC, Department of Justice, the Securities and Exchange
Commission, Congress, the Department of Labor, and any Inspector General, from
cooperating in an investigation conducted by such a government agency, or making
other disclosures that are protected under the whistleblower provisions of any
law or regulation. For more information concerning protections provided for this
type of activity, Associate shall refer to and comply with the Company’s
reporting policy for a suspected violation of the law contained in the Company’s
Code of Conduct, p. 19, as it may be amended from time to time.

(b) Intellectual Property. Associate agrees to fully and promptly disclose to
the Company, without additional compensation, all ideas, original or creative
works, inventions, discoveries, computer software or programs, trading
strategies, statistical and economic models, improvements, designs, formulae,
processes, production methods and technological innovations, whether or not
patentable or copyrightable, which, during Associate’s employment with the
Company, are made, conceived or created by Associate, alone or with others,
during or after usual working hours, either on or off the job, and which are
related to the business of the Company or which relate in any way to tasks
assigned to Associate by the Company (“Intellectual Property”). Associate
acknowledges that the Company owns all such Intellectual Property rights as
works made for hire to the fullest extent of the law. For the avoidance of
doubt, Associate hereby assigns to the Company all such Intellectual Property
rights in any and all media now known or hereafter developed, along with all
existing causes of action, known or unknown. Associate agrees, at any time
during or after employment, to sign all papers and do such other acts and
things, at the Company’s expense, as the Company deems necessary or desirable
and may reasonably require of Associate to protect the Company’s rights to such
Intellectual Property, including applying for, obtaining and enforcing patents
or copyrights with respect to such Intellectual Property in any and all
countries.

(c) Company Documents. Associate acknowledges that all documents, in hard copy
or electronic form, received, created or used by Associate in connection with
employment with the Company are and will remain the property of the Company.
Associate agrees to return and/or cooperate in deleting all such documents
(including all copies) promptly upon the termination of employment and agrees
that, during or after employment, Associate will not, under any circumstances,
without the prior written consent of the Company, disclose those documents to
anyone outside the Company or use those documents for any purpose other than the
advancement of the Company’s interests.

 



2. Non-Competition and Other Restrictive Covenants.

 

(a) Non-Competition. During Associate’s employment and for nine (9) months
following the termination for any reason of Associate’s employment with the
Company (the “Non-Compete Period”), should Associate consider working for or
with any arguably competing business, Associate agrees to provide the Company
with two (2) weeks advance written notice of Associate’s intention to do so and
of anticipated job responsibilities in sufficient detail to allow the Company to
meaningfully exercise its discretion under this paragraph. Following its receipt
of such notice, the Company may, by written notice to Associate within two
(2) weeks after receipt of such notice, elect, in its sole, absolute and
unreviewable discretion, to pay Associate an amount equal to Associate’s base
salary at the time employment terminated, except that in no case will the
Company pay Associate’s base salary for any portion of the Non-Compete Period
that Associate works for someone other than a competitor. In such event,
Associate will be prohibited from any form of affiliation with such new arguably
competing business for so much of the Non-Compete Period as the Company elects
to continue paying Associate. Notwithstanding the obligation to make the
payments described in this paragraph, payments shall not commence until after
the expiration of any period during which Associate is receiving severance
payments.

(b)

Non-Solicitation. During Associate’s employment and for one (1) year following
the termination for any reason of Associate’s employment with the Company (the
“Non-Solicit Period”), Associate shall not, directly or indirectly, hire or
attempt to hire, employ



--------------------------------------------------------------------------------

  or solicit for employment, a director or officer, associate, employee,
consultant, agent or independent contractor of the Company, or encourage any
such Person to terminate, diminish or alter such relationship with the Company,
or assist any other Person or entity in doing or attempting to do any of the
foregoing. Further, during the Non-Solicit Period, Associate shall not, directly
or indirectly, attempt to or assist, or attempt to or assist any other Person in
attempting to (i) encourage any vendor, customer, client, or supplier of the
Company or any other entity or Person in a business relationship with the
Company to terminate, reduce, limit or otherwise alter such relationship with
the Company (ii) encourage any prospective vendor, customer, client or supplier
not to enter into a business or contractual relationship with the Company, or
(iii) impair or attempt to impair any relationship between the Company and any
vendor, customer, client or supplier or any other entity or Person in a business
relationship with the Company.

(c) Non-Disparagement. Associate shall not, at any time during employment and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging the Company or their
respective officers, directors, employees, advisors, businesses or reputations.
This restriction shall not apply to statements or representations made pursuant
to Section 1(a) of this Agreement.

(d) Reasonableness of Restrictions; Right to Injunction. Associate expressly
acknowledges and agrees that the restrictions set forth in this Agreement are
reasonable in all respects and no greater than necessary to protect the
Company’s legitimate business interests. Associate also agrees that the Company
shall be entitled, as a matter of right, to specific performance of the
covenants in this Agreement, including preliminary and permanent injunctive
relief, or other appropriate judicial remedy, in any court of competent
jurisdiction. Such remedies shall be in addition to all other remedies available
to the Company.

 

3. Miscellaneous.

 

(a) Entire Agreement; Modification and Waiver. This Agreement constitutes the
entire agreement between the Company and Associate with respect to the subject
matter covered, and supersedes any previous agreement or understandings between
them in this regard. This Agreement does not supersede any other agreement(s)
unrelated to the subject matter of this Agreement. Both parties agree that
neither has the authority to modify or amend this Agreement unless the
modification or amendment is in writing and signed by Associate and an
authorized officer of the Company. The Company’s failure to insist upon strict
compliance with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of such term, covenant or condition.

(b) Judicial Modification. If any court of competent jurisdiction determines
that any of the covenants, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not be
affected and shall be given full effect, without regard to the invalid portion.
If any court of competent jurisdiction determines that any of such covenants, or
any part thereof, is invalid or unenforceable because of the geographic or
temporal scope of such provision, such court shall reduce such scope to the
minimum extent necessary to make such covenants valid and enforceable.

(c) Assignment and Third Party Beneficiaries. Associate shall not assign any
interest in this Agreement or any part thereof without the express written
consent of an authorized officer of the Company. The Company may assign this
Agreement to, and shall bind, a successor to its business without the
requirement of consent by Associate. Each Affiliate of the Company shall be a
third party beneficiary of Associate’s obligations under the provisions of this
Agreement and shall have the right to enforce this Agreement as if a party
hereto.

(d) Associate Representations. Associate is a sophisticated executive, has had
sufficient time to carefully consider the terms of this Agreement, has had
sufficient opportunity to consult an attorney, and enters into this Agreement
knowingly and voluntarily with full understanding of this Agreement’s terms.

(e) Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio. Any dispute arising out of, or
relating to this Agreement shall be subject to the exclusive jurisdiction of the
state or federal courts of Ohio.

 

/s/ Dan Lamadrid Dan Lamadrid